McCALEB, Chief Justice.
The State is appealing from a judgment quashing a bill of information which charged Paul B. Sliger and Patricia L. Brouss'ard with possession of LSD with the intent to distribute.
The charge is based on the provisions of Act 457 of 1970 (R.S. 40:971A) which, according to its title, amended and reenacted Sub-Part A of Part X of Chapter 4 of Title 40 of the Revised Statutes. The former law was designated as the Uniform Narcotics Act. The present amendment and reenactment is designated as the Uni*1014form Controlled Dangerous Substance Law.
On this appeal the State concedes that, subsequent to the ruling of the district court, the part of the statute which proscribes the possession and use of LSD was held unconstitutional, in State v. Welkner, 259 La. 815, 253 So.2d 192.1 Hence, it now requests only that we render a decree which will grant the State additional time in which to rebill appellees under a proper statute as was done in State v. Welkner, supra.
For the reasons assigned the judgment of the district court, holding Act 457 of 1970 unconstitutional insofar as it purports to regulate amphetamines, barbiturates, and hallucinogenic drugs, is affirmed. It is further ordered that the defendants be held in custody (subject-to present bail requirements, see C.Cr.P. Art. 538) for a period not to exceed thirty (30) days from date of finality of this decree, to allow the State, if it desires, to file a new bill of information under a valid statute; and that, in default of such new bill of information within the period prescribed, the defendants are to be discharged from custody.

. The rationale of our decision was that the title purported to amend only those sections of the Revised Statutes (Sub-Part A) which dealt with narcotics, and that the body of the new act was broadened beyond the scope of the title, when it dealt with other non-narcotic drugs theretofore treated in another part (Sub-Part D) of the Revised Statutes.